                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                              IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   KAREN GASCON,
                                                                         10                 Plaintiff,                                       No. C 19-05412 WHA
                                                                         11
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12   KAISER PERMANENTE,                                             JUDGMENT
                                                                         13                 Defendant.
                                                                         14                                       /

                                                                         15          For the reasons stated in the accompanying order dismissing the complaint, FINAL
                                                                         16   JUDGMENT IS HEREBY ENTERED in favor of defendant and against plaintiff. The Clerk shall
                                                                         17   CLOSE THE FILE.
                                                                         18
                                                                         19          IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: November 20, 2019.
                                                                         22                                                    WILLIAM ALSUP
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
